Citation Nr: 1604976	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  14-22 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for colon cancer, to include as due to herbicide exposure.
 
2.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for liver cancer, to include as due to herbicide exposure or secondary to colon cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to May 1969.  He died in September 2013.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these records.

During the pendency of this appeal, the RO allowed for the appellant to be substituted for the Veteran for purposes of processing the claim to completion in a January 2015 letter associated with VBMS.  See 38 U.S.C.A. § 5121A (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran, during his lifetime, and the appellant, after his death, contend that his in-service exposure to herbicides, asbestos, and working on engines caused or contributed to his colon and liver cancer.  Alternatively, it was asserted that the liver cancer was secondary to the liver cancer.  

Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits. 

Historically, the RO denied the claims for service connection in September 2010 and April 2011, and the Veteran filed his claim to reopen in November 2012.  In January 2013 the RO denied reopening the Veteran's claims, and he submitted a notice of disagreement in February 2013.  The RO completed a statement of the case in May 2013.  The Veteran passed away in September 2013.  

The law permits substitution of claimants when an original claimant dies during the pendency of the claim or appeal, on or after October 10, 2008.  38 U.S.C.A. § 5121A (West 2014).  The appellant filed a request for substitution via VA From 21-0847 within one year of the Veteran's death in November 2013.  38 C.F.R. § 3.1010(c) (2) (effective October 6, 2014).  

The appellant was substituted as the claimant with respect to the above-captioned claims in January 2015.  As such, the AOJ must develop and adjudicate the claims at issue as if the appellant were standing in the shoes of the Veteran.  38 C.F.R. § 20.1106; see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. at 4151.  Similarly, VA is responsible for obtaining any additional evidence required and addressing notice or due process defects in the same manner as if the original claimant were still alive.  Unlike prior accrued benefits claims, the record in substitution cases is not closed on the date of death of the original claimant, but remains open for the submission and development of any pertinent additional evidence.

To this point, the Veteran was afforded a VA examination in August 2010 in which it was noted that he was receiving Social Security Administration (SSA) benefits in part due to his liver metastasis.

It is noted that the appellant authorized the release of records from Dr. Zoelle dating from 1990.  Records have been received from Dr. Zoelle but they do not date back that far.  Accordingly, the appellant should be asked to either submit the records to VA or again authorize their release. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request that she either submit relevant medical records from Dr. Zoelle dating back to 1990 or again authorize the release of information from the physician.

All development efforts should be associated with the claims file.  If the records are not obtained, the appellant should be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e). 
 
2.  Contact the SSA and request that it provide VA with the Veteran's SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  

A copy of any records obtained from SSA, to include a negative reply, should be included in the claims file.  If the records are not obtained, the appellant should be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e). 
 
3.  Then, adjudicate the issues on appeal in light of all pertinent evidence and legal authority.  If the benefits sought on appeal are not granted to the appellant's satisfaction, a Supplemental Statement of the Case should be furnished to her and her representative, and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The Board intimates no opinion as to the outcome of this case. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



